Citation Nr: 1713983	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-21 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from December 7, 2009.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that continued a 30 percent rating for posttraumatic stress disorder (PTSD).  An August 2012 Supplemental Statement of the Case increased the rating to 50 percent, effective July 12, 2012.  A June 2015 Board decision increased the rating to 70 percent for the entire time frame on appeal.

Additionally, the Board is accepting jurisdiction over a claim for a total disability rating for compensation based on individual unemployability (TDIU).  If the record reasonably raises the issue of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In April 2015, the Veteran testified during a central office hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.



FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is rated as 70 percent disabling for the entirety of the appeal period.

2.  In the period on appeal, the Veteran has occupational and social impairment, with deficiencies in most areas.

3.  At no point during the appeal period has the Veteran's service-connected PTSD resulted in total impairment of social and occupational functioning.

4.  The disability rating assigned for the Veteran's service connected PTSD has met the schedular threshold requirements for consideration of the assignment of a TDIU rating.

5.  The more probative and competent evidence of record preponderates against a finding that the Veteran's service-connected PTSD disability is of such a nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DC 9411 (2016).

2.  The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), (b) (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).   Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the Veteran had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in January 2010 and December 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify appellant and had satisfied that duty prior to the adjudication in the May 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  

Finally it is noted that this appeal was remanded by the Board in June 2015 in order to afford the Veteran a new VA examination and to obtain outstanding medical records.  The Board is now satisfied that there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. Ap. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was afforded a VA examination in May 2016, which the Board finds adequate for adjudication purposes.  After the required development was completed, these issues were readjudicated and the Veteran was sent a supplemental statement of the case in May 2016.  Accordingly, the Board finds that the remand directives were substantially complied with, and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  

PTSD is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including in work or work like settings); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2016).

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 is assigned for behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 is assigned where there is some impairment in the Veteran's reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is assigned for mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issued; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2014).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all of the evidence that bears on the Veteran's occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

In April 2015, the Veteran testified at his Board hearing that his symptoms had worsened since his July 2012 VA examination.  At the hearing, the Veteran indicated that he had suicidal thoughts daily, but no intent or plan, and also had weekly panic attacks.  The Veteran stated that he had been pretty much isolated since he got out of the service; he was married and divorced, and he also had a girlfriend more recently but the two broke-up because of the Veteran's moods and attitude.  The Veteran further stated that he has a son that lives close, but he does not see him often.  He also reported that he spent 15 years on the road by himself as a truck driver, and he stayed to himself.  Finally, the Veteran indicated he gets really irritated with things that go on daily, but does not get angry to the point of violence anymore.  

Between November 2013 and September 2016, the Veteran was examined via telemental health procedure more than 10 times.  At each such examination, the Veteran denied any suicidal or homicidal ideations.  His speech was noted to be normal, his thought processes were logical, coherent, and goal directed, and his thought content and perceptions were intact.  The Veteran was consistently noted to be orientated to time, place, person, and circumstance.  The Veteran's appearance was also noted to be appropriate, and he was consistently noted to be calm, cooperative, pleasant, and subdued.  Furthermore, the Veteran's judgement capacity was noted to be either good or adequate.  Over the course of the examinations, however, the Veteran's mood fluctuated and he indicated that he broke up with his girlfriend and the relationship with his son had deteriorated. 

In January 2016, the Veteran began mental health group counseling.  The Veteran attended more than five sessions, and the facilitator noted that the she observed no evidence of any suicidal or homicidal ideations.  The facilitator also indicated that the Veteran's engagement in the group sessions was appropriate. 

At the May 2016 PTSD examination, the examiner noted occupational and social impairment with reduced reliability and productivity.  The examiner also noted that the Veteran lived alone, and had a stepchild with whom he had not spoken to for approximately a year.  The examiner reported that the Veteran was hospitalized in 2015 after an attempt to take his own life, which was his third (the Veteran reported an attempt in 1972 and 2010).  The Veteran reported he has friends and a few of them are Vietnam veterans; he met the other veterans when he started going to a bar in Denver.  They would all get together and talk, and it helped the Veteran to talk to them about his problems.  The Veteran also indicated that his cousin was visiting from Vermont, and that was helping to take away some of the intrusive thoughts.  He planned to take a trip to Vermont with his cousin, and that made him happy.  He further noted that he did not trust other people, even himself.  The Veteran indicated, however, that in going to PTSD groups, he had learned that he had the power to change his life.  

With regards to employment, the Veteran stated that he was not working because of arthritis and PTSD, and that working as a truck driver was easy because he was not around others.  However, he indicated that he could not do that job anymore due to his physical problems.  The examiner further reported that the Veteran's speech was clear and coherent, his thought process was logical and goal-directed, his insight and judgment were intact, and there was no evidence of thought disorder or hallucinations.  He concluded that the Veteran's PTSD presented him with functional limitations through low frustration tolerance, difficulties trusting others, and difficulties constructively managing conflict.  These functional limitations would be relevant in either physical or sedentary work situations. Furthermore, they would likely be of greater magnitude with increased interpersonal interaction and/or increased task complexity.  

Use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed.Cir.2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Considering the foregoing, the Board finds that the Veteran is not entitled to a 100 percent rating for his PTSD.  The Veteran's treatment records show he was consistently fully alert and oriented with normal thought process, speech, judgment, insight attention, concentration, memory, and fund of knowledge.  In addition, while his mood fluctuated between normal and irritated, he consistently had an appropriate affect.  While the Board acknowledges the Veteran's previous suicidal actions and thoughts, it finds that this symptom alone is not enough to consider the Veteran completely impaired.  The Board finds the treatment records more probative as they pertain to the Veteran's complete mental picture, and thus assigns it more weight. The Board also notes the Veteran's statements regarding his panic attacks and isolation. While the Veteran maintains that he likes to keep to himself, the Board notes that he continues to successfully maintain relationships.  Despite a break-up with his girlfriend and a seemingly estranged relationship with his stepson, the Veteran has competently reported that he enjoys friendships with a cousin and other Vietnam veterans.  The Board finds these relationships highly probative of his social abilities.  He also found his group therapy sessions to be helpful, and was noted to have appropriate engagement in the sessions.  In light of the entire record, the Board concludes that the Veteran does not have total social impairment, and has not exhibited total social impairment at any time during the time frame on appeal. 

The Veteran also does not have total occupational impairment.  The Veteran indicated that he only has a 9th grade education and a GED, and he only has experience as a truck driver.  In addition, at his Board hearing, while the Veteran stated he stopped working as a truck driver in 2003 because of his depression, at his May 2016 examination, the Veteran stated that he is not working because of arthritis and PTSD.  The Veteran further indicated that driving 18 wheelers for almost 20 years was easy because he was not around others.  The Board finds this statement highly probative of the Veteran's capability to work in spite of his PTSD; as the Veteran enjoyed the solitary nature of truck driving, this strongly suggests that his inability to work is more accurately linked to his nonservice-connected physical issues.  The Board also notes the examiner's findings with regards to the Veteran's functional limitations because of his PTSD, but finds that it does not manifest as total occupational impairment.  As such, total occupational and social impairment is not present, and therefore a 100 percent evaluation is not warranted.  




TDIU

The Veteran has essentially contended that his service-connected PTSD prevents him from obtaining and maintaining substantially gainful employment. 

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is considered to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists for TDIU, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by any nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In order for a veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes his case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the record reflects that the Veteran's service-connected PTSD is rated as 70 percent disabling and he has no other service-connected disabilities.  Therefore, he meets the criteria for consideration of entitlement to TDIU on a schedular basis.  38 C.F.R. § 4.16(a).

In the present appeal, the Veteran essentially maintains that his service-connected PTSD alone renders him totally unemployable.  The Board acknowledges the Veteran's assertions, and his significant degree of functional impairment due to his service-connected PTSD (rated at 70 percent disabling).  However, the Board also notes that the evidence in this type of claim must show that the Veteran is unable to pursue a substantially gainful occupation due solely to his service-connected disability.  The mere fact that a veteran is unemployed or has difficulty obtaining a position in the available employment marketplace is not enough.  A high disability rating in and of itself is recognition that the impairment makes it difficult to obtain or retain gainful employment, but the ultimate question is whether the veteran is individually capable of performing the physical and mental acts required by employment, without consideration of his advanced age or of the effects of nonservice-connected disabilities.  Van Hoose v. Brown, supra.

In reviewing the record, although the Veteran maintains he is unable to work due to his service-connected PTSD, VA records do not ascribe an inability to work due solely to his disability.  As noted above, the Veteran's employment problems have been attributed in part to PTSD, but also to nonservice-connected physical problems.  While the record suggests that the Veteran's PTSD does affect his employability, as indicated by the current 70 percent rating, the most competent evidence of record preponderates against a finding that he is unemployable solely due to his service-connected psychiatric condition.  

In conclusion, while the Board does not wish to minimize the nature and extent of the Veteran's overall service-connected psychiatric disability, the evidence of record simply does not support his claim that service-connected disability is sufficient to produce unemployability.  Although his psychiatric disorder exhibits a degree of impairment, the evidence does not reflect that gainful employment is precluded solely due to that service-connected disability.  To the extent the Veteran is limited by his service-connected psychiatric disability, any such limitation is contemplated in, and is being adequately compensated by, the current disability rating assigned for his service-connected disability.  Accordingly, for reasons set forth above, a TDIU rating is not warranted.  38 C.F.R. § 4.16(b). 

Other Considerations

The Board acknowledges that the Veteran is competent to report symptoms of his psychiatric disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the most competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's overall disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with his or her employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's disabilities outside the usual rating criteria.  The Veteran's service-connected PTSD currently assigned a 70 percent disability rating is contemplated under the rating criteria for his symptoms.  Further, as the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria, the Veteran's disability picture is adequately contemplated by the rating schedule.  See Mauerhan, supra.  Therefore, this disability picture is also adequately contemplated by the rating schedule.  As such, the threshold issue under Thun is not met for the disability on appeal and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

The evidence does not support the proposition that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2016).  Thus, referral of either of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD from December 7, 2009, is denied.

Entitlement to TDIU is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


